DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 recites limitation “A computer-readable storage medium”, as defined in paragraph [0080] of the specification, which can be signals and/or carrier waves.  Correction is required. The words “A non-transitory computer-readable storage medium” are suggested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (6,600,975) in view of Ricci (2013/0145360).
Regarding claim 1, Moriguchi discloses a navigation system (See fig. 2) comprising: a display part {350, 360} that displays at least a navigation screen and operation buttons for various operations (See figs. 3, 13 and col. 7 lines 11-17); and a processor 380 programmed to: control a communication part 340 that performs near-field communication (i.e. Bluetooth) with a user terminal 100 and switch functions to be performed by the user terminal (i.e. controlling the user terminal to accept the incoming calls or to make outgoing calls) through near-field communication by the communication part (See figs. 2-3 and col. 6 line 63 to col. 7 line 10). However, Moriguchi does not mention that the step of switching functions is based on displayed content on the display part.  Since Ricci suggests a similar navigation system (See figs. 1-2) comprising a display part (See fig. 5E) that displays contents (i.e. operation buttons) for phone controls (i.e. accepting incoming calls or making outgoing call); therefore, it would have been obvious to one skilled in the art to modify the navigation system, disclosed by Moriguchi, as suggested by Ricci.  As such, based on user selected displayed content on the display part (i.e. user selected operation button), the processor of the modified navigation system will switch functions to be performed by the user terminal (i.e. controlling the user terminal to accept the incoming calls or to make outgoing calls), for the advantage of allowing manually phone controls when necessary.
Claim 9 is rejected for the same reasons as set forth in claim 1, as apparatus.
Allowable Subject Matter
Claims 2-7 and 10-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2-7 and 15-17, Moriguchi & Ricci disclose as cited in claim 1.  However, they fail to mention that the processor is programmed to switch functions to be performed by the user terminal, according to whether a map is displayed on the display part.
Regarding claims 10-14 and 18-21, Moriguchi & Ricci disclose as cited in claim 1.  However, they fail to mention that the processor is programmed to switch functions to be performed by the user terminal, according to whether a user has specified a location on a map displayed on the display part.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648